(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
*997POR CUANTO, la parte apelada en noviembre 27 último solicitó la desestimación del recurso interpuesto en este caso en junio 8, 1940, porque los apelantes dejaron de presentar su alegato dentro de la prórroga del término que le fuera concedida para ello, y
Por Cuanto, el propio día 27, una bora y minutos después de radicada la moción de desestimación, los apelantes pidieron a esta Corte que les concediera un nuevo término para la presentación de su alegato que acompañaron a su petición.y que contiene treinta y odio páginas, archivando al día siguiente una oposición por escrito a la moción de desestimación, y
Por Cuanto, celebrada la vista de ambas mociones el nueve de diciembre en curso, con asistencia e informes de los abogados de las partes, el Tribunal quedó convencido de que la falta de presentación del alegato se debió a negligencia excusable y de que debe darse a los apelantes la oportiinidad de obtener una resolución sobre los mé-ritos.
Por tanto, se declara con lugar la moción de nuevo término, teniéndose por presentado el alegato, y sin lugar la de desestimación, debiendo continuar tramitándose el recurso de acuerdo con la ley.